Case 2:18-cv-02472-WBV-DMD Document 103-7 Filed 02/11/19, Page 1/of 4

%

ae

oo
CIVIL DISTRICT COURT FOR THE PARISH OF ORLEANS C2
by,

STATE OF LOUISIANA
no, IP SA z

DAMIAN LABEAUD

 

VERSES

GREAT WEST CASUALTY COMPANY, RUSSELL OBERG doing business as R-STAR
LOGISTICS, RUSSELL OBERG, GREGORY JOHN SPINA and STATE FARM
MUTUAL AUTOMOBILE INSURANCE COMPANY (in ifs capacity as an

uninsured/under-insured motorist carrigrd es:y cage a costeescr. gates
FILED: _ PDETNAT Saat :
DEPOT CLERK

AMET RECET Vode i £ cat ‘a

PETITION FOR DAMAGES edi

2a ky

    

 

Z im . ee ae CHARGE CAE bag, .
‘The Petition of DAMEAN LABEAUD, a person of the full age of majority and resident

 

of the Parish of Orleans, State of Louisiana, with respect represent, -

 

fddacee
1.

. GALL he ATKINS
Made defendants herein are:

 
  

MLE MK CEE.
GREAT WEST CASUALTY COMPANY, a Jomestlesgrompmyozd lo

a

oe
wit ut Bh 4 a TNC 7 aut oat

do and doing business in the State of Louisiana:
Mek ESE GA Sao

R-STAR LOGISTICS, domestic/forcign company authorigedte desand doing business

in the Slate of Louisiana;

RUSSELL OBERG, a person of the full age of majority and. sesident of Clay County,

Geile Mig  Al552 ine

State of Minnesota;

Be. ine

GREGORY JOHN SPINA, a person of the full age of majority and, auresident of Otter

Lai] County, State of Minnesota; and

STATE FARM MUTUAL AUTOMOBILE INSURANCE, COMPANY (in its

capacity as an uninsured/under-insured motorist carrier). a domestivdbreién insurance

’
Ne

company authorized to do and doing business i in the State of Louisiana. |
4

5

 

Defendants herein are jointly and ft solido liable and indebted. unto | Pélitioner for ene
VEG FUND FL,

damages as are reasonable in the premises, inclading but not limited to, pastspbysical pain and

REUUE OT OO) TREK Ga gk
suffering, future physical pain and suffering, past. present and future mental pain and suffering.
t Fadl oah 3 :

renal expenses, property damage, loss of use and/or depreciation -of vehicle: past =presenty and :-

future medical expenses, loss of past and future earnings, loss of future earning capacity

VER EXHIBIT

_, |/
}/ ls

  
a

Case 2:18-cv-02472-WBV-DMD Document 103-7 Filed 02/11/19 Page 2 of 4
e J
permanent disability of the body. loss of consortium, past and future loss of enjoyment of life.
and penalties and attomeys’ fees together with legal interest thereon from date of judicial
demand, until paid in full, and for all costs of these proceedings, for the following to-wit:
3.

On or about December 13, 2016, an accident occurred at on the St. Claude bridge, in the
Parish ef Orleans, wherein a vehicle owned by R-STAR LOGISTICS and/or RUSSELL
OBERG and operated by GREGORY JOWIN SPINA improperly changed lanes and struck the
veltivie owned and operated by DAMIAN LABEAUD.

4,

The sole and proximate cause of the above-referenced iccident was the negligence and
jauh of the defendant, GREGORY JOHN SPINA, which is attributed but not limited to the
following nun-exclusive particulars:

a} lmproper lane usage;

b) Failure to yield:

¢) Careless operation:

d) Failure ta see what he should have seen:

©) Failure lo keep a good and careful lookout;

f) Failure to maintain reasonable and proper control of the vehicle which he was

operating:

gz) Driving at a speed greater than was reasonable and prudent under the circumstances,

h) Operating his vehicte ina careless and reckless manner without regard for the safety of

others; and

i) Any and all other acts of negligence which may be proven al the {rial of this matter.

5.

As a result of the above-referenced accident and negligence of defendam, GREGORY
JOUN SPINA: Petitioner, DAMIAN LABEAUD, suffered severe and disabling injuries and is
entitled to recover such damages as are reasonable in the premises.

6.

Upon information and belief. it is alleged that at all times material hereto, GREAT

WEST CASUALTY COMPANY provided a policy of liability insurance on the vehicle owned

by R-STAR LOGISTICS and/or RUSSELL OBERG and operated by GREGORY JOHN
Case 2:18-cv-02472-WBV-DMD Document 103-7 Filed 02/11/19 Page 3 of 4
te J
SPINA on the date of this accident, which policy provided coverage for the type of lass sued
upon herein, thus rendering said defendant, GREAT WEST CASUALTY COMPANY, liable
unto Petitioner with the other named defendants.
7.

Upon information and belief, it is alleged thal at all times material hereto, that
GREGORY JOHN SPINA was in the course and scape of his employment and/or on a mission
and/or errand for R-STAR LOGISTICS and/or RUSSELL OBERG on the date of this
accident, thus rendering said defendant, DAMIAN LABEAUD, vicariously ltable unto
Petitioner with the other named defendants.

8.

Upon information and belief, it is alleged that at all times material hereto, STATE
FARM MUTUAL AUTOMOBILE INSURANCE COMPANY (in its capacity as an
uninsured/under-insured motorist carrier) provided a policy of uninsured/undes-insured
motorist and medical payments coverage on the vehicle owned and operated by DAMIAN
LABEAUD, on the date of this accident, which policy provided coverage for the type of loss
sued upon herein, thus rendering the said defendant, STATE FARM MUTUAL
AUTOMOBILE INSURANCE COMPANY (in its capacity as an uainsured/under-insared
motorist carrier) liable unto Petitioners with the other nanied defendants.

WHEREFORE, Petitioner prays that defendants be duly cited and served with a copy of
this Petition and, after all due proccedings are had, there be a judgment in favor of Petitioner and
against the defendants, GREAT WEST CASUALTY COMPANY, R-STAR LOGISTICS,
RUSSELL OBERG, GREGORY JOHN SPINA and STATE FARM MUTUAL
AUTOMOBILE INSURANCE COMPANY (in its capacity as an uninsured/ander-insured
motorist carrier) jointly and i solide in amounts as are reasonable in the premises, including
past physical pain and suffering. future physical pain and suffering, past, present and future
mental pain and suffering, future mental pain and suffering, property damage. loss of use of
vehicle, depreciation, rental expenses, past. present, and future medical expenses, loss of past
earnings, loss of future earning capacity. permanent disability of the body, loss of consortium,
past and future loss af enjoyment of life, and penalties and attomeys’ fees, together with legal
interest thereon from date of judicial demand, until paid in fil, and for all costs of these

proceedings.
Case 2:18-cv-02472-WBV-DMD Document 103-7 Filed 02/11/19 Page 4 of 4

Petitioner further prays for trial by jury and all general and equitable rehef,

Respectfully submited by:

  

Edward J, Wong. fr.. & Associates, LAL.

EDWARD A, WOMAG, IR. (#02195)
JASO! MGILES, T.A. (929211)
Audérfeys for Plaintiff

3501 Cangil Street

New Orleans, Louisiana 70119
Telephone #: (504) 486-9999

PLEASE SERVE:

GREAT WEST CASUALTY COMPANY

Through its Registered Agent for Service of Process:
Louisiana Secretary of State

$585 Archives Avenuc

Baton Rouge, Louisiana 70809

R-STAR LOGISTICS

Vie Louisiana Long Arm Statute

Through its Registered Agent for Service of Pracess/ Owner
Russell Oberg

$12 13" Street NE

Dilworth, Minnesota £6529

RUSSELL OBERG

Via Louisiana Long Arm Statute
$12 13" Street, N.E.

Dibvorth, Minnesota £6529

GREGORY JOHN SPINA

Via Louisiana Long Arm Statute
23698 Stoney Bar Circle

Pelican Rapid, Minnesota $6572

STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY
Through its Registered Agent for Service of Process:

Louisiana Secretary of State

S585 Archives Avenue

Baton Rouge, Louisiana 70809
